 8:20-cv-00264-RGK-PRSE Doc # 34 Filed: 01/13/21 Page 1 of 1 - Page ID # 411




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

JAMES M. SAYLOR,                                            8:20CV264

                   Plaintiff,
                                                             ORDER
       vs.

STATE OF NEBRASKA and NDCS,

                   Defendants.


      IT IS ORDERED that Plaintiff’s motion for extension of time (Filing 33) is
granted, as follows: Plaintiff shall have until March 22, 2021, to file an amended
complaint.

      Dated this 13th day of January, 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
